DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.

Claim Status
Claims 1,11 and 15 have been amended. 
Claims 1 and 3-21 are pending and examined as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,3-8,11-14 and 21are rejected under 35 U.S.C. 103 as being unpatentable over Camm et al (US 2002/0102098)in view of Okubo et al (US 2003/0020403).

With regards to claim 1, Camm et al discloses a millisecond anneal system, comprising:
a processing chamber (radiation absorbing chamber 48, Fig. 2) for thermally treating a semiconductor substrate (work piece 34, Fig. 2) using a millisecond anneal process (from heat-treating system 30, Fig. 2);
one or more arc lamp heat sources (arc lamp 62 which may include an array of arc lamps, paragraph 0077, lines 1-3) for generating an arc through a gas in the arc lamp to generate a plasma (by plasma arc lamp 62, paragraph 0122, lines 3-5).
Camm et al does not disclose the arc lamp heat sources comprise a plurality of electrodes wherein at least one of the plurality of electrodes has an electrode tip having an outer surface, the outer surface comprising a center portion and at least one groove at least partially surrounding the center portion between the center portion and an edge of the outer surface, wherein the at least one groove comprises at least one rim configured to act as a barrier to a flow of molten material across the outer surface of the electrode tip from the center portion to the edge of the end surface wherein the center portion and the edge of the end surface are coplanar in a laterally extending plane. 
Okubu et al teaches an arc lamp heat source (discharge lamp 10, Fig. 1) comprise a plurality of electrodes (anode 20 and a cathode 30, Fig. 1) and wherein at least one of the plurality of electrodes has an electrode tip having an end surface (conical part 22 has an end surface that is considered the top of each concave part 26 , Fig. 3b), the end surface comprising a center portion and at least one groove at least partially surrounding the center portion between the center portion and an edge of the outer end, wherein the at least one groove comprises at least one rim configured to act as a barrier to a flow of molten material across the end surface of the electrode tip from the center portion to the edge of the end surface and wherein the center portion and the edge of the end surface are coplanar in a laterally extending plane. 
as seen below: 


    PNG
    media_image1.png
    388
    833
    media_image1.png
    Greyscale


With regards to claim 3, Okubu et al teaches that at least one groove comprises a circular groove (groove area 24, Fig. 3c).
With regards to claim 4, Okubu et al teaches the at least one groove comprises a plurality of concentric circular grooves (groove area 24, Fig. 3b). 
With regards to claim 5, Okubu et al teaches the at least one groove is one of a plurality intersecting linear grooves (groove area 24, Fig. 3d).
With regards to claim 6, Okubu et al teaches wherein the intersecting linear grooves form a square grid pattern (groove area 24, Fig. 3d).
With regards to claim 7, Okubu et al teaches the intersecting linear grooves form a triangular grid pattern (convex area 25, Fig. 2b).
With regards to claim 8, Okubu et al teaches wherein the electrode tip formed from tungsten (paragraph 0035, lines 5-6). 


With regards to claim 11, Camm et al discloses an arc lamp sources (arc lamp 324,326 which may include an array of arc lamps, paragraph 0077, lines 1-3), comprising:
one or more inlets (channels 348 and 358, Fig. 8) configured to receive water to be circulated through the arc lamp during operation (passage from arrow 350 to 360, Fig. 8), the one or one or more inlets (channels 348 and 358, Fig. 8) configured to receive a gas, wherein during operation of the arc lamp, the gas is converted into a plasma (by plasma arc lamp 324,326, paragraph 0122, lines 3-5). 
Camm et al does not disclose the arc lamp heat sources comprise a plurality of electrodes wherein at least one of the plurality of electrodes has an electrode tip having an outer surface, the outer surface comprising a center portion and at least one groove at least partially surrounding the center portion between the center portion and an edge of the outer surface, wherein the at least one groove comprises at least one rim configured to act as a barrier to a flow of molten material across the outer surface of the electrode tip from the center portion to the edge of the end surface wherein the center portion and the edge of the end surface are coplanar in a laterally extending plane. 
Okubu et al teaches an arc lamp heat source (discharge lamp 10, Fig. 1) comprise a plurality of electrodes (anode 20 and a cathode 30, Fig. 1) and wherein at least one of the plurality of electrodes has an electrode tip having an end surface (conical part 22 has an end surface that is considered the top of each concave part 26 , Fig. 3b), the end surface comprising a center portion and at least one groove at least partially surrounding the center portion between the center portion and an edge of the outer end, wherein the at least one groove comprises at least one rim configured to act as a barrier to a flow of molten material across the end surface of the electrode tip from the center portion to the edge of the 
as seen below: 

    PNG
    media_image1.png
    388
    833
    media_image1.png
    Greyscale

With regards to claim 12, Okubu et al teaches the at least one groove comprises a circular groove (groove area 24, Fig. 3c).
With regards to claim 13, Okubu et al teaches the at least one groove comprises a plurality of concentric circular grooves (groove area 24, Fig. 3b). 
With regards to claim 14, Okubu et al teaches the at least one groove is one of a plurality intersecting linear grooves (groove area 24, Fig. 3d).
It would have been obvious to one skilled in the art at the time the invention was made to modify the arc lamp of Camm et al with the groove area as taught by Okubu et al to provide a thermal radiation characteristic which would reduce the electrode temperature with high efficiency. 
With regards to claim 21, Camm et al wherein the surface is opposite one other electrode of the plurality of electrodes (arc lamp 62 surface is opposite the flash lamp 68 surface, Fig. 2)

Claims 9,10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Camm et al and Okubo et al as applied to claims 1,3-8, 11-14 and 21 above, and further in view of Young et al (US 2010/0130974).

With regards to claim 9 and 10, Camm et al and Okubo et al does not teach wherein the electrode has an interface between the electrode tip and a heat sink, the interface having a concave shape. 
Young et al teaches wherein the electrode (electrode 18, Fig. 4) has an interface (wall 220. Fig. 4) between the electrode tip (lumen 202, Fig. 4) and a heat sink (heat sink 30, Fig. 4), the interface having a concave shape and convex shape (Fig. 4).
It would have been obvious to one skilled in the art at the time the invention was made to modify electrodes of Camm et al and Okubo et al with the heat sink and lumen as taught by Young et al in order to carry away heat away from the electrode during use. 

With regards to claim 15, Camm et al discloses a millisecond anneal system, comprising:
a processing chamber (radiation absorbing chamber 48, Fig. 2) for thermally treating a semiconductor substrate (work piece 34, Fig. 2) using a millisecond anneal process (from heat-treating system 30, Fig. 2);
one or more arc lamp heat sources (arc lamp 62 which may include an array of arc lamps, paragraph 0077, lines 1-3) for generating an arc through a gas in the arc lamp to generate a plasma(by plasma arc lamp 62, paragraph 0122, lines 3-5).
Camm et al does not disclose the arc lamp heat sources comprise a plurality of electrodes wherein at least one of the plurality of electrodes has an electrode tip having an outer surface, the outer surface comprising a center portion and at least one groove at least partially surrounding the center 
Okubu et al teaches an arc lamp heat source (discharge lamp 10, Fig. 1) comprise a plurality of electrodes (anode 20 and a cathode 30, Fig. 1) and wherein at least one of the plurality of electrodes has an electrode tip having an end surface (conical part 22 has an end surface that is considered the top of each concave part 26 , Fig. 3b), the end surface comprising a center portion and at least one groove at least partially surrounding the center portion between the center portion and an edge of the outer end, wherein the at least one groove comprises at least one rim configured to act as a barrier to a flow of molten material across the end surface of the electrode tip from the center portion to the edge of the end surface and wherein the center portion and the edge of the end surface are coplanar in a laterally extending plane. 
as seen below: 

    PNG
    media_image1.png
    388
    833
    media_image1.png
    Greyscale


Camm et al and Okubo et al does not teach wherein the electrode has an interface between the electrode tip and a heat sink, the interface having a concave shape. 
Young et al teaches wherein the electrode (electrode 18, Fig. 4) has an interface (wall 220. Fig. 4) between the electrode tip (lumen 202, Fig. 4) and a heat sink (heat sink 30, Fig. 4), the interface having a concave shape (Fig. 4).
It would have been obvious to one skilled in the art at the time the invention was made to modify electrodes of Camm et al and Okubo et al with the heat sink and lumen as taught by Young et al in order to carry away heat away from the electrode during use. 
With regards to claim 16-19, Camm et al, Okubo et al and Young et al does not teach the interface has an interface beyond a concave or convex interface, however it would have been an obvious matter of design choice to have an interface beyond concave or convex, since the applicant has not disclosed that interface that is concave or convex as taught by Young et al solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with an interface beyond concave or convex.
With regards to claim 20, Camm et al, Okubo et al and Young et al teaches wherein the electrode tip formed from tungsten (Okubo et al, paragraph 0035, lines 5-6) and a heat sink that is made of solid material (Young et al, paragraph 0034, lines 1-2). Camm et al, Okubo et al and Young et al does not teach the heat sink is made of copper, however it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have a heat sink that is a solid material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Response to Arguments
Applicant's arguments filed 10/21/2019 have been fully considered but they are not persuasive. 
Applicants’ argument: Applicant argues the prior art does not teach “the arc lamp heat sources comprise a plurality of electrodes wherein at least one of the plurality of electrodes has an electrode tip having an end surface, the end surface comprising a center portion and at least one groove at least partially surrounding the center portion between the center portion and an edge of the end surface, wherein the at least one groove comprises at least one rim configured to act as a barrier to a flow of molten material across the end surface of the electrode tip from the center portion to the edge of the end surface” as amended in claims 1,11 and 15. 
Examiners’ response: Okubu et al teaches an arc lamp heat source (discharge lamp 10, Fig. 1) comprise a plurality of electrodes (anode 20 and a cathode 30, Fig. 1) and wherein at least one of the plurality of electrodes has an electrode tip having an end surface (conical part 22 has an end surface, Fig. 3b), the end surface comprising a center portion and at least one groove at least partially surrounding the center portion between the center portion and an edge of the end surface, wherein the at least one groove comprises at least one rim configured to act as a barrier to a flow of molten material across the end surface of the electrode tip from the center portion to the edge of the end surface as seen below: 

    PNG
    media_image1.png
    388
    833
    media_image1.png
    Greyscale

	Applicant is arguing that the concial part 22 of Okubu et al is not the same as the end surface as reflected in the claims. The claim limitations need to reflect that the center portion and end portions of the end surface are flat which would facilitate the flow of molten material across the end surface. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300                                                                                                                                                                                                          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761